UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended May 31, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number 333-194322 RECURSOS QUELIZ, INC. (Exact name of registrant as specified in its charter) Nevada 30-0818620 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Las Caobas, 4th St., No. 24, Puerto Plata, Dominican Republic (Address of principal executive offices) 809-970-2353 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of "large accelerated filer", "accelerated filer" and "small reporting company" Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Small reporting company x (Do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court. Yes¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: June 30, 2017: 90,000,000 common shares Page Number PART I. FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as at May 31, 2017 and August 31, 2016 4 Condensed Consolidated Statements of Operations For the three and nine months ended May 31, 2017 and May 31, 2016 5 Condensed Consolidated Statements of Cash Flows For the nine months ended May 31, 2017 and May 31, 2016 6 Notes to the Condensed Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4. Controls and Procedures 24 PART II. OTHER INFORMATION 26 ITEM 1. Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosure 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 27 SIGNATURES 28 2 PARTI – FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS The accompanying condensed consolidated balance sheets of Recursos Queliz, Inc. at May 31, 2017 (with comparative figures as at August 31, 2016) and the condensed consolidated statements of operations for the three and nine months ended May 31, 2017 and 2016 and the condensed consolidated statements of cash flows for the nine months ended May 31, 2017 and 2016 have been prepared by the Company's management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended May 31, 2017 are not necessarily indicative of the results that can be expected for the year ended August 31, 2017. 3 RECURSOS QUELIZ, INC.
